Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figure 6 does not have a legend. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The Specification on page 6 mentions a “direction of motion 21 of the film 4” that the Examiner considers should be – direction of motion 22 of the film 4--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 to 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 to 11: 
Claims 9 and 10 recite the limitation "outlet".  There is insufficient antecedent basis for this limitation in the claim. For prosecution Claim 10 will be considered dependent of Claim 9.

Regarding Claim 12:
The Claim recites the limitation “nozzle”. There is insufficient antecedent basis for this limitation in the claim. For prosecution it will be considered as dependent of Claim 4.

Regarding Claim 13:
Claim 13 reads: “wherein a temperature and/or humidity of an ejected gas is altered by mixing a cold gas into the hot gas”. The limitation is unclear since it doesn’t seem to have support in the specification.

The mentioned Claims would be read as if the heating means is going to be part of a packaging machine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 6044837).
Regarding Claim 1:
Tyler discloses a Heating means comprising: a heating element and a tube through which a medium to be heated the tube is configured to flow, wherein the tube is incorporated into a block of a solid-state thermos-conductive material (Figures 1 and 2, Heat exchanger apparatus not numbered, The burner 50 will be considered the heating element, the medium to be heated is the “process air”, the tube is formed by helical space 60 on annular space 40, and the whole structure can be considered a “block of a solid-state thermos-conductive material”).

Regarding Claim 2:
Tyler discloses that the block forms sidewalls of the tube (Figure 2, the block forms the sidewalls 20 and 10 of helical space 60).

Regarding Claim 6:
Tyler discloses that the tube comprises a spiral shaped part (Figure 2, Column 4, lines 5 to 14; the tube includes first and second spiral paths within annular space 40, tube 70 is the first and space 60 is the second).




Regarding Claim 7:
Tyler discloses that a counter flow of the medium is provided by the spiral-shaped part (Figure 2, the heat exchanger can be considered a “counter-flow” heat exchanger since the fluid being heated flows on space 60 at an opposite direction to the “hot fluid” on tube 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 6044837).
Regarding Claim 5:
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose if the block is a 3D-print.   
3D Printing is a well-known method of manufacturing in particular for prototypes, small scale production or for intricate parts that can be to laborious to manufacture by more conventional ways, therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use 3D printing to manufacture the block or at least part of it if 3d printing is considered a practical way to do it.

Regarding Claim 13:
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose if a temperature and/or humidity of an ejected gas is altered by mixing a cold gas into the hot gas”. 
Mixing a hot fluid with a cold fluid is a very old and well-used practice to adjust temperature of a fluid, used for example to adjust the desired temperature of a shower, therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use it as an alternative way to regulate the temperature of the “process air”.

Claim 3, 4, 8 to12 and 14 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 6044837) as applied to Claim 1 above, in view of Linner (US 4511426).
Regarding Claims 3, 4, 14 to 16.
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose a packaging machine that the heating means comprises a multitude of outlets, which are incorporated into the block or if the outlets comprise a nozzle incorporated in the block.  
Linner teaches a device for hot air welding for a vertical flow wrapper that include a multitude of outlets for hot air and the outlets comprise a nozzle incorporated to the block (Figure 1 shows nozzle 10 including hot air outlets 15 being used to seal the open end of a tubular bag 14) but does not disclose details of how the hot air is generated.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tyler the teachings of Linner and form openings and nozzles in the block as described by Linner to use the heating means of Tyler to provide hot air from upstream to the seals of a vertical flow wrapper packaging machine.

Regarding Claims 8 and 9:
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose a packaging machine using the hot air generated by the heating element or a closed loop pressure chamber provided downstream of the spiral-shaped part.  
Linner teaches a device for hot air welding for a vertical flow wrapper that uses nozzles to deliver hot air generated upstream and includes a collector housing 16, which can be considered a “closed loop pressure chamber” since the used hot air is fed into a recirculation system by conduit 17, but does not disclose details of how the hot air is generated.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tyler the teachings of Linner and use the heating means of Tyler to provide hot air from upstream to the seals of a vertical flow wrapper packaging machine including a “closed loop pressure chamber” to recirculate the used hot air is fed into a recirculation system by a conduit so less energy is required to heat the “hot air”.

Regarding Claims 10 and 11:
As discussed above for claim 1, the modified invention of Tyler discloses the invention as claimed.
The modified invention of Tyler does not disclose that each of the outlets are framed by two planes forming an inner angle of 90 degrees or more.
Linner teaches a device for hot air welding for a vertical flow wrapper that uses nozzles to deliver hot air generated upstream and in order to avoid heat transfer to the goods being packaged, the end of the nozzle is provided with a heat shield formed for guiding the hot air stream, the heatshield includes two planes forming an inner angle of over 90 degrees.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Tyler the teachings of Linner and include in the nozzles a heat shield as described to avoid heat transfer to the goods packaged.

Regarding Claim 12:
As discussed above for claim 1, the modified invention of Tyler discloses the invention as claimed.
The modified invention of Tyler does not specifically disclose if the number of nozzles, shape of the nozzles and/or distribution along a height of the block is adapted to a specific application.  
Linner teaches that relative vertical displacement may be obtained by making the nozzle movable in the vertical direction (Column 2, lines 51 to 53) and the shape of the nozzle (Figure 5) can be adapted to a specific application.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Tyler the teachings of Linner and adapt the height or the shape of the nozzle to a specific application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular Howard (US 4218863) and Ausnit (US 5425216) disclose sealing by use of hot air; while Whitaker (US 2494113) and Chang (Us 2011/0174470) disclose a hot air generators with spiral shaped parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731